DETAILED ACTION
This Office action is in response to the Application filed on December 18, 2020, which is a continuation of U.S. Application No. 15/811494, now Pat. No. 10880742, filed on November 13, 2017, which claims benefit of U.S. Provisional Application No. 62/434701, filed on December 12, 2016. Claims 1-20 have been cancelled and new claims 21-40 have been entered vie preliminary amendment. An action on the merits follows. Claims 21-40 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “determining… whether the image capturing conditions determined for the first digital image indicate outdoor image capturing conditions; and based at least in part on a determination that the image capturing conditions determined for the first digital image indicate outdoor image capturing conditions” in lines 4-7. However, the examiner cannot clearly ascertain if the claimed “a determination” recited in line 7 of the claim corresponds to claimed “determining” previously recited in line 5 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 5 of the claim, which renders the claim indefinite.  
Claims 22-30 are rejected by virtue of being dependent upon rejected base claim 21.
Claim 24 recites the limitation “determining whether an authentication request to use the plurality of iris codes as an authentication attempt is received; and based at least in part on a determination that the authentication request to use the plurality of iris codes as an authentication attempt is received” in lines 8-11. However, the examiner cannot clearly ascertain if the claimed “a determination” recited in line 10 of the claim corresponds to claimed “determining” previously recited in line 8 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 8 of the claim, which renders the claim indefinite.  
Claim 25 recites the limitation “determining whether an authentication request is received, the authentication request requesting to use the iris code, extracted from the second digital image, as an authentication attempt; and based at least in part on a determination that the authentication request is received” in lines 2-5. However, the examiner cannot clearly ascertain if the claimed “a determination” recited in line 5 of the claim corresponds to claimed “determining” previously recited in line 2 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 2 of the claim, which renders the claim indefinite.
Claim 27 recites the limitation “determining whether a counter, storing counts of frames which do not include iris valid information, satisfies one or more criteria; and based at least in part on a determination that the counter, storing counts of frames which did not include iris valid information, satisfies a criterion: determining whether to perform a contrast enhancement on the first digital image; and based at least in part on a determination that a contrast enhancement on the first digital image is to be performed on the first digital image, performing the contrast enhancement on the first digital image” in lines 4-12. However, the examiner cannot clearly ascertain if the claimed “a determination” recited in line 6 of the claim corresponds to claimed “determining” previously recited in line 4 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 4 of the claim, and cannot further ascertain if the claimed “a determination” recited in line 10 of the claim corresponds to claimed “determining” previously recited in line 8 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 8 of the claim, which renders the claim indefinite. Additionally, the claimed “one or more criteria” and “a criterion” recited in lines 5 and 7 of the claim, respectively, are not defined in any of the claims, which further renders the claim indefinite.
Claim 31 recites the limitation “determining… whether the image capturing conditions determined for the first digital image indicate indoor image capturing conditions… based at least in part on a determination that the image capturing conditions determined for the first digital image indicate indoor image capturing conditions: determining, by the portable device, whether the first digital image includes a depiction of at least one eye; and based at least in part on a determination that the first digital image includes a depiction of at least one eye: segmenting, in the first digital image, an iris region depicting the at least one eye; determining whether the iris region includes iris valid information; and based at least in part on a determination that the iris region does not include iris valid information: determining whether a counter, storing counts of frames which did not include iris valid information, satisfies a criterion” in lines 621. However, the examiner cannot clearly ascertain if the claimed “a determination” recited in line 8 of the claim corresponds to claimed “determining” previously recited in line 6 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 6 of the claim, and cannot further ascertain if the claimed “a determination” recited in line 12 of the claim corresponds to claimed “determining” previously recited in line 10 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 10 of the claim, which renders the claim indefinite. Additionally, the claimed “a criterion” recited in line 21 of the claim is not defined in any of the claims, which further renders the claim indefinite.
Claims 32-35 are rejected by virtue of being dependent upon rejected base claim 31.
Claim 32 recites the limitation “determining whether the second digital image includes iris valid information; and based at least in part on a determination that the second digital image includes iris valid information” in lines 7-10. However, the examiner cannot clearly ascertain if the claimed “a determination” recited in line 9 of the claim corresponds to claimed “determining” previously recited in line 7 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 7 of the claim, which renders the claim indefinite.
Claim 33 recites the limitation “determining whether an authentication request to use the plurality of iris codes as an authentication attempt is received; and based at least in part on a determination that the authentication request to use the plurality of iris codes as an authentication attempt is received” in lines 5-9. However, the examiner cannot clearly ascertain if the claimed “a determination” recited in line 8 of the claim corresponds to claimed “determining” previously recited in line 5 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 5 of the claim, which renders the claim indefinite.
Claim 36 recites the limitation “determining whether an enrollment request is received, the enrollment request requesting to use an iris code extracted from a digital image as an enrollment template; and based at least in part on a determination that the enrollment request is received” in lines 7-11. However, the examiner cannot clearly ascertain if the claimed “a determination” recited in line 10 of the claim corresponds to claimed “determining” previously recited in line 7 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 7 of the claim, which renders the claim indefinite.
Claims 37-40 are rejected by virtue of being dependent upon rejected base claim 36.
Claim 37 recites the limitation “determining whether an authentication request to use the plurality of iris codes as an authentication attempt is received; and based at least in part on a determination that the authentication request to use the plurality of iris codes as an authentication attempt is received” in lines 9-12. However, the examiner cannot clearly ascertain if the claimed “a determination” recited in line 11 of the claim corresponds to claimed “determining” previously recited in line 9 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 9 of the claim, which renders the claim indefinite.
Claim 38 recites the limitation “determining whether the image capturing conditions determined for the first digital image indicate outdoor image capturing conditions; and based at least in part on a determination that the image capturing conditions determined for the first digital image indicate outdoor image capturing conditions” in lines 4-7. However, the examiner cannot clearly ascertain if the claimed “a determination” recited in line 7 of the claim corresponds to claimed “determining” previously recited in line 5 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 5 of the claim, which renders the claim indefinite.
Claim 39 recites the limitation “determining whether the second digital image includes iris valid information; and based at least in part on a determination that the second digital image includes iris valid information” in lines 5-8. However, the examiner cannot clearly ascertain if the claimed “a determination” recited in line 7 of the claim corresponds to claimed “determining” previously recited in line 5 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 5 of the claim, which renders the claim indefinite.
Claim 40 recites the limitation “determining whether a counter, storing counts of frames which do not include iris valid information, satisfies one or more criteria; and based at least in part on a determination that the counter, storing counts of frames which did not include iris valid information, satisfies a criterion: determining whether to perform a contrast enhancement on the first digital image; and based at least in part on a determination that a contrast enhancement on the first digital image is to be performed on the first digital image, performing the contrast enhancement on the first digital image” in lines 5-13. However, the examiner cannot clearly ascertain if the claimed “a determination” recited in line 7 of the claim corresponds to claimed “determining” previously recited in line 5 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 5 of the claim, and cannot further ascertain if the claimed “a determination” recited in line 11 of the claim corresponds to claimed “determining” previously recited in line 9 of the claim, or if it corresponds to a determination different “determination” from the claimed “determining” previously recited in line 9 of the claim, which renders the claim indefinite. Additionally, the claimed “one or more criteria” and “a criterion” recited in lines 6 and 8 of the claim, respectively, are not defined in any of the claims, which further renders the claim indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 16-17 of U.S. Patent No. 10880742. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Group 1: Claims 21 and 22 are covered by claim 1 of '742;
Group 2: Claim 23 is covered by claim 3 of '742;
Group 3: Claim 24 is covered by claim 17 of '742;
Group 4: Claim 25 is covered by claim 4 of '742;
Group 5: Claim 26 is covered by claim 16 of '742;
Group 6: Claim 30 is covered by claim 2 of '742;
Group 7: Claims 31 and 32 are covered by claim 5 of '742;
Although the aforementioned conflicting claims are not identical, they are not patentably distinct from each other because they share substantially the same scope despite differences in wording as indicated below:
Application No. 17135654 (Instant Application)
US Pat. No. 10880742 (Parent)
Group 1:

Claim 21.  A method comprising: determining, by a portable device, image capturing conditions based on an analysis of contents of a first digital image of a group of digital images captured by an image capturing device; 
determining, by the portable device, whether the image capturing conditions determined for the first digital image indicate outdoor image capturing conditions; and based at least in part on a determination that the image capturing conditions determined for the first digital image indicate outdoor image capturing conditions: 
displaying a first indication that the first digital image must be captured in indoor image capturing conditions for an iris code enrollment process; and 
displaying a second indication of resumption of the iris code enrollment process when the image capturing conditions, determined for the first digital image, indicate the indoor image capturing conditions.

Claim 22. The method of claim 21, further comprising, based at least in part on a determination that the image capturing conditions determined for the first digital image indicate indoor image capturing conditions: determining, by the portable device, whether the first digital image includes a depiction of at least one eye; and based at least in part on a determination that the first digital image includes the depiction of the at least one eye: 
segmenting, in the first digital image, an iris region depicting the at least one eye; determining whether the iris region includes iris valid information; and 
based at least in part on a determination that the iris region does not include iris valid information: with the image capturing device to capture a second digital image having an enhanced contrast relative to a contrast of the first digital image; 
determining whether the second digital image includes iris valid information; and based at least in part on a determination that the second digital image includes iris valid information, extracting an iris code from the second digital image.


Group 2:

Claim 23.  The method of claim 22, further comprising: 
based at least in part on a determination that the second digital image includes iris valid information: determining whether an enrollment request is received, the enrollment request requesting to use the iris code, extracted from the second digital image, as an enrollment template; and 
based at least in part on a determination that an enrollment request is received: 
generating a user identifier; 
associating the user identifier with the iris code; and storing the iris code as an iris template in association with the user identifier in a storage device.

Group 3:

Claim 24.  The method of claim 23, wherein generating the user identifier, associating the user identifier with the iris code, and storing the iris code as the iris template in association with the user identifier in the storage device further includes: 
extracting a plurality of iris codes extracted from different image capturing conditions; 
enrolling the plurality of iris codes as a plurality of iris code templates associated with a user;
determining whether an authentication request to use the plurality of iris codes as an authentication attempt is received; and
based at least in part on a determination that the authentication request to use the plurality of iris codes as an authentication attempt is received, retrieving a first one of the plurality of iris code templates from the storage device that matches a current image capturing condition. 

Group 4:

Claim 25.  The method of claim 22, further comprising:
determining whether an authentication request is received, the authentication request requesting to use the iris code, extracted from the second digital image, as an authentication attempt; and
based at least in part on a determination that the authentication request is received:
retrieving an iris template from a storage device; 
comparing the iris code, extracted from the second digital image, with the iris template to determine whether the iris code matches the iris template; and based at least in part on a determination that the iris code matches the iris template, granting access to the portable device.

Group 5:

Claim 26.  The method of claim 22, wherein, with the image capturing device, capturing the second digital image having the enhanced contrast is implemented in firmware of the portable device to capture images including a relatively higher contrast than the contrast of the first digital image.

Group 6:

Claim 30.  The method of claim 21, further comprising: 
based at least in part on a determination that the first digital image includes a depiction of two eyes: identifying, in the first digital image, two iris regions depicting the two eyes; 
based on the two iris regions, computing a subject distance that represents a distance between a user and the portable device; 
based on the subject distance, determining whether the subject distance is acceptable for extracting at least one iris code from the two iris regions; and based at least in part on a determination that the subject distance is not acceptable for extracting at least one iris code from any of the two iris regions, performing a contrast enhancement on the first digital image.

Group 7:

Claim 31.  One or more non-transitory computer storage media storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations, comprising: 
determining, by a portable device, image capturing conditions by analyzing contents of a first digital image captured by an image capturing device; determining, by the portable device, whether the image capturing conditions determined for the first digital image indicate indoor image capturing conditions; and 
based at least in part on a determination that the image capturing conditions determined for the first digital image indicate indoor image capturing conditions: 
determining, by the portable device, whether the first digital image includes a depiction of at least one eye; and 
based at least in part on a determination that the first digital image includes a depiction of at least one eye: segmenting, in the first digital image, an iris region depicting the at least one eye; determining whether the iris region includes iris valid information; and based at least in part on a determination that the iris region does not include iris valid information: 
determining whether a counter, storing counts of frames which did not include iris valid information, satisfies a criterion; based at least in part on a determination that the counter satisfies the criterion, determining whether to perform a contrast enhancement on the first digital image; and 
based at least in part on a determination that a contrast enhancement on the first digital image is to be performed on the first digital image, performing the contrast enhancement on the first digital image. 

Claim 32.  The one or more non-transitory computer storage media of claim 31, the operations further comprising: based at least in part on a determination that the iris region does not include iris valid information: with the image capturing device, capturing a second digital image having an enhanced contrast relative to a contrast of the first digital image; 
determining whether the second digital image includes iris valid information; and based at least in part on a determination that the second digital image includes iris valid information, extracting an iris code from the second digital image.



Claim 1.  A method comprising:
determining, by a portable device, image capturing conditions by analyzing contents of a first digital image captured by an image capturing device;
determining, by the portable device, whether the image capturing conditions, determined for the first digital image, indicate indoor image capturing conditions;
in response to determining that the image capturing conditions, determined for the first digital image, indicate indoor image capturing conditions:
determining, by the portable device, whether the first digital image includes a depiction of at least one eye; and
in response to determining that the first digital image includes a depiction of at least one eye:
segmenting, in the first digital image, an iris region depicting the at least one eye;
determining whether the iris region includes iris valid information; and
in response to determining that the iris region does not include iris valid information:
causing the image capturing device to capture a second digital image having an enhanced contrast relative to a contrast of the first digital image;
determining whether the second digital image includes iris valid information; and
in response to determining that the second digital image includes iris valid information, extracting an iris code from the second digital image; and
in response to determining that the image capturing conditions, determined for the first digital image, indicate outdoor image capturing conditions:
displaying a first indication that the first digital image must be captured in the indoor image capturing conditions for an iris code enrollment process; and
displaying a second indication of resumption of the iris code enrollment process when the image capturing conditions, determined for the first digital image, indicate indoor image capturing conditions.









Claim 3.  The method of claim 1, further comprising:
in response to determining that the second digital image includes iris valid information:
determining whether an enrollment request is received, the enrollment request requesting to use the iris code, extracted from the second digital image, as an enrollment template; and
in response to determining that an enrollment request is received:
generating a user identifier;
associating the user identifier with the iris code; and
storing the iris code as an iris template in association with the user identifier in a storage device.



Claim 17.  The method of claim 3, wherein generating the user identifier, associating the user identifier with the iris code, and storing the iris code as the iris template in association with the user identifier in the storage device further includes:
extracting a plurality of iris codes extracted from different image capturing conditions;
enrolling the plurality of iris codes as a plurality of iris code templates associated with the user;
determining whether an authentication request to use the plurality of iris codes as an authentication attempt is received; and
in response to determining that the authentication request to use the plurality of iris codes as an authentication attempt is received, retrieving a first one of the plurality of iris code templates from the storage device that matches a current image capturing condition.



Claim 4.  The method of claim 3, further comprising:
determining whether an authentication request is received, the authentication request requesting to use the iris code, extracted from the second digital image, as an authentication attempt; and
in response to determining that the authentication request is received:
retrieving an iris template from a storage device;
comparing the iris code, extracted from the second digital image, with the iris template to determine whether the iris code matches the iris template; and
in response to determining that the iris code matches the iris template, granting access to the portable device.





Claim 16.  The method of claim 1, wherein causing the image capturing device to capture the second digital image having an enhanced contrast is implemented in firmware of the portable device to capture images including a relatively higher contrast than the contrast of the first digital image.



Claim 2.  The method of claim 1, further comprising:
in response to determining that the first digital image includes a depiction of two eyes:
identifying, in the first digital image, two iris regions depicting the two eyes;
based on the two iris regions, computing a subject distance that represents a distance between a user and the portable device;
based on the subject distance, determining whether the subject distance is acceptable for extracting at least one iris code from the two iris regions; and
in response to determining that the subject distance is not acceptable for extracting at least one iris code from any of the two iris regions, performing a contrast enhancement on the first digital image.



Claim 5.  One or more non-transitory computer storage media storing instructions which, when executed, by one or more processors, cause the one or more processors to perform:
determining, by a portable device, image capturing conditions by analyzing contents of a first digital image captured by an image capturing device;
determining, by the portable device, whether the image capturing conditions, determined for the first digital image, indicate indoor image capturing conditions;
in response to determining that the image capturing conditions, determined for the first digital image, indicate indoor image capturing conditions;
determining, by the portable device, whether the first digital image includes a depiction of at least one eye; and
in response to determining that the first digital image includes a depiction of at least one eye:
segmenting, in the first digital image, an iris region depicting the at least one eye;
determining whether the iris region includes iris valid information; and
in response to determining that the iris region does not include iris valid information:
determining whether a counter, storing counts of frames which did not include iris valid information, satisfies a criterion; and
in response to determining that the counter satisfies the criterion, determining whether to perform a contrast enhancement on the first digital image; and
in response to determining that a contrast enhancement on the first digital image is to be performed on the first digital image, performing the contrast enhancement on the first digital image;
causing the image capturing device to capture a second digital image having an enhanced contrast relative to a contrast of the first digital image;
determining whether the second digital image includes iris valid information; and
in response to determining that the second digital image includes iris valid information, extracting an iris code from the second digital image.


Claims 21 and 22 of the instant application and claim 1 of patent '742 (Group 1) are nearly identical except claims 21 and 22 of the instant application includes recitation of the phrase(s) “based on an analysis of”, “a first digital image of a group of digital images”, and “based at least in part on a determination” whereas claim 1 of patent '742 includes the recitation “by analyzing”, “a first digital image”, and “in response to determining”, respectively. Although “based on an analysis of”, “a first digital image of a group of digital images”, and “based at least in part on a determination” phrase(s) recited in claims 21 and 22 of the instant application correspond with “by analyzing”, “a first digital image”, and “in response to determining” phrase(s) recited in claim 1 of patent '742, a cursory analysis indicates that claim 1 of patent '742 is slightly broader than claims 21 and 22 of the instant application without the “a group of digital images” phrase. However, within the context of both claims 21 and 22 of the instant application and claim 1 of patent '742, as a whole, one skilled in the art would have recognized that both set of claims are of similar scope because the claimed phrase “a first digital image” of patent '742 implies the “first digital image” belongs to a group of sequential (i.e. first, second, third… Nth) images, which corresponds to the claimed “a first digital image of a group of digital images” recited in claims 21 and 22 of the instant application. Thus, the slight differences between above-mentioned phrases in claims 21 and 22 of instant application and claim 1 of patent '742, respectively, would not alter the scope of claims 21 and 22 of the instant application to warrant a distinct and independent invention from claim 1 of patent '742. 
The difference is the same for the 7 groups, so the above reasoning for claims 21 and of the instant application applies to the rest of the claims, respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668